     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 1 of 9 Page ID #:234



 1     DECLUES, BURKETT & THOMPSONO APC
       Attornevs at Law
2      PATRICIA A. LYN          sBN 10171 1
       e-mail address: I          tlaw.com
 a
 J     JENNIFER    K.                       67 r72
       e-mail address: ibernekin      tlaw.com
4      I70Il Beach Blvd., Ste. 400
       H           B each, cA 92647 -7 455
 5     Phone:   I 4) 843-9444
       Fax: (7 4) 84 3-9452
 6
       Attornevs   for Defendants,   PROVENANCE,      a California non-profit .public -benefit
 7     còrpoiaÍiòn, erroneously named and sued herein as Inspire Charter Schools, and CALEB
       JONES
 8
                               UI{ITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORIIIA, \ryESTERN DIVISION
10

11
                                                    CASE NO. : 2:20-cv-0033 1 -ODW-JC
I2
                                                    Complaint Filed: I / I 3/20
13
                                                    Judge Otís D. Wright,   II
T4                                                  Coirtroom 5D
15                                                  MEMORAI\DUM OF POINTS AI{D
                                                    AUTHORITIES IN SUPPORT OF
t6           Plaintifß,                             MOTION TO DISMISS PURSUANT TO
                                                    F.R.C.P. RULE 12(bX6)
I7           VS

18     INSPIRE CHARTER            SCHO OLS,    a
       nonorofit cornoration: CALEB JONE S          Date: April 13, 2020
T9     indiiiduallv and in hid offici               Time: l:30 p.m.
       Vendor Su'ooort Team Lead                    Courtroom: 5O
20     CHARTE,R' SCHOOL S; and DOES            1

       through 25,
2T
             Defendants.
22

23           Defendants PROVENANCE, elroneously named and sued herein as Inspire Charter

24     Schools, and CALEB JONES hereby submit the following Memorandum of Points and

25     Authorities in Support of their Motion to Dismiss plaintiff OUR PECULIAR FAMILY,
26     ELISABETH MACY, HANNAH MACY, MELISSA MACY, ANd CHRISTIANA
27     MACY's First Amended Complaint pursuant to Federal Rule of Civil Procedure Rule
28     12(bX6).


                                                                        Case No.: 2   3l-oDw-JC
      Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 2 of 9 Page ID #:235



 1
                       MEMORANDUM OF POINTS AI\D AUTHORITIES
 2
       I.       ATEMENT OF FA
 a
 J
          Plaintiffs, OUR PECULIAR FAMILY ("OPF"), ELISABETH MACY ("EM"),
 4
       HANNAH MACY ("HM"), MELISSA MACY ("MM"), and CHRISTIANA MACY
 5
       ("CM"), contend that their constitutional rights under the First and Fourteenth Amendments
 6
       to the U.S. Constitution and under the Califomia Unruh Civil Rights Act were deprived by
 7
       defendants PROVENANCE, eroneously named and sued herein as Inspire Charter Schools
 8
       ("PROVENANCE") and its Director of Vendor Support and Onboarding, CALEB JONES
 9
       ("JONES"), when their application to become a vendor to provide art instruction services
10
       was allegedly rejected by defendants. (First Amended Complaint ("FAC") l]ll 2, 3).
11
       Specifically, plaintifß contend that their application was rejected solely on the basis of the
I2
       religious content andlor viewpoint expressed on plaintiffs'                                website,
13
       www.ourpeculiarfarnil)r.com. (FAC'1TT 2, 1 5).
t4
             Plaintifß allege that OPF, run by the individual named plaintiffs, offers art instruction
15
       to individuals ages nine to adult. (FAC   \24).    In their FAC, plaintifß allegedly explain the
t6
       derivation of the OPF name as being borrowed from the King James Version of the Bible,
t7
       Deuteron omy l4:2, and   I Peler 2:9. (FAC fl27). The website also allegedly refers to "the
18
       Creator" as a motivating inspiration for their artistic vision. (FAC      '1T   28). Yet, plaintiffs
I9
       allege that they do not proselytize as part of the art lessons offered. (FAC T 28).
20
             Defendant PROVENANCE offers vendors an opportunity to provide students with
2t
       various products and services. (FAC T       31). Plaintiffs   allege that PROVENANCE has
22
       adopted a policy   of using only secular vendors for products and services. (FAC ll             32).
^.,
ZJ
       Plaintifß allege that in August 2019 they used PROVENANCE's website vendor
24
       application survey to begin the vendor application process. (FAC'11 37). Plaintiffs allege
25
       that on or about September 6,2019, defendant JONES emailed plaintiffs thatan application
26
       from OPF could not be approved because the services appear to be religious in nature or
27
       have religious inclinations and that since Inspire Charter Schools is a public institution, all
28
       services must be nonsectarian. (FAC T 39).
                                                      2
                                                                             Case No.: 2           1-ODW-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 3 of 9 Page ID #:236



 1
             Plaintiffs allege that there were numerous emails between plaintifß and JONES
 2
      regartlirrg tlreir potential vendor application during September 2019. (FAC          \n   40-42, 44,
 J
      45). Plaintiffs further allege that JONES informed EM via telephone that plaintifß would
 4
      be required to remove Bible verses and references to "the Creator" on the website in order
 5
      to obtain approval as a vendor. (FAC T 43). Plaintifß allege that JONES did confirm with
 6
      plaintiffs that if OPF's services were secular and they were willing to remove the religious
 7
      content from their website, OPF could continue with the vendor approval process. (FAC                l.[
 8
      45). There is no allegation in the First Amended Complaintthat plaintiffs ever completed
 9
      the vendor approval process with OPF.
10
      il.    AUTHORITY
l1
             Federal Rule of Civil Procedure 12(bX6) permits dismissal for failure to state a claim
I2
      upon which relief can be granted. Dismissal under Rule 12(bX6) "is proper only where there
13
      is no cognizable legal theory or an absence of sufficient facts alleged to support a cognizable
l4
      theory." Shroyer v. New Cingular Wíreless Services, hnc.,622 F.3d 1035, 1041                 (9th Cir.
15
      2010),"[F]or   a   complaint to survive a motion to dismiss, the non-conclusory factual content,
ï6
      and reasonable inferences from that content, must be plausibly suggestive of a claim entitling
T7
      plaintiff to relief." Moss v. U.S. Secret Sertice, 572F.3d962,969       (9th   Cir. 2009).
18
      III.                     ' FIRST THROUGH                 CLAIMS UND              42 U.S.C.
t9
             SECTION 1 983 F'AIL TO STATE A C I,AIM I]PON WHICH RE,LIEF'
20
             CAN BE                 D AS TO.IONES IN HIS INDIVID T]AL CAPACITY.
2l
             To the extent that plaintiffs attempt to argue that defendant JONES is liable for acts
22
      in his individual capacity, the first through sixth claims for relief are barred because he has
23
      qualified immunity. Qualified immunity is a defense in federal law by which public officials,
24
      such as JONE,S, are shielded from liability for civil damages insofar as his conduct does not
25
      violate clearly established statutory or constitutional rights of which a reasonable person
26
      would have known. Brewster v. Bd. of Education, 149 F.3d 971,977 (9th Cir. 1998).
27
             Qualified immunity is an immunity from suit. Act Up!/ Portland v. Bagley, 988 F.2d
28

                                                       J
                                                                             Case No.: 2:20-cv -00331 -ODW-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 4 of 9 Page ID #:237



 I
      868, 872 (9th Cir. 1993). Public offrcials sued under 42 U.S.C. $ 1983 are entitled to
 2
      qualified immunity if:
 a
 J
            (1) the "right" they allegedly violated was not "clearly established" at the time
 4
            of the violation, or (2) if a reasonable [official] would have thought that the
 5
            defendants' actions were constitutional.
 6
      Palmer v. Sanderson, g F.3d 1433,1435 (9th Cir. 1993) (citations omitted); see also Neely
 7
      v. Feínstein,50 F.3d 1502, 1507 (9th Cir. 1995). The plaintiffs have the burden of proving
 8
      that the right allegedly violated was clearly established. Id. at 1509. If the plaintiffs meet this
 9
      burden, then the defendant must prove that his conduct was "reasonable even though it might
10
      have violated the law." Id. "The threshold determination of whether the law governing the
1t
      conduct at issue is clearly established is a question of law for the court." Act Up!,988 F.2d
t2
      at 873.
13
            Here, plaintifß have not alleged facts sufficient to demonstrate a violation of their
I4
      constitutional rights. To make matters worse, in order to overcome qualified immunity, the
15
      supposed violation    of a constitutional right      must be analyzed at the proper level of
t6
      abstraction. The Court in Brewster, supre, explained (1) the plaintiff shoulders the burden
t7
      of proving that the rights he claims are "clearly established," (2) qualified immunity
18
      safeguards all but the plainly incompetent or those who knowingly violate the law, since the
t9
      test allows ample room for reasonable error on the part of the government official, (3) before
20
      being charged with monetary liability, public officials must be given clear notice that their
2l
      conduct is unlawful, and this analysis depends substantially on the level of generality at
22
      which the relevant legal rule is to be identified, and (a) in order to ensure that govemment
23
      officials receive necessary guidance, Courts should focus the qualified immunity inquiry at
24
      the level of implementation. 149 F.3d at977.
25
             Plaintiffs are attempting to recover from JONES based upon an alleged denial of their
26
      vendor application to PROVENANCE, an application that apparently was never made and
27
      never actually denied. Moreover, based upon the allegations in the Complaint, it is clear that
28
      plaintiffs were dissatisfied that JONES informed them that Inspire Charter School funds
                                                       4
                                                                             Case No. : 2:20-cv-0033 I -ODV/-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 5 of 9 Page ID #:238



 1
      must be used toward nonsectarian services for their students. (FAC 1T45). Indeed, CaL Ed.
 2
      Code $ 47605(d)(1) provides in pertinent par|       lhat: "In addition to any other requirement
 a
 J
      imposed under this part, a charter school shall be nonsectarian in its programs, admission
 4
      policies, employment practices, and all other operations . . . ." As such, JONES was acting
 5
      within the confines of the California Education Code when he informed plaintiffs that their
 6
      vendor application process could not be continued. There is simply no indication that
 7
      JONES believed that his conduct at the time was unlawful or an infringement of plaintiffs'
 8
      constitutional rights. The Court may properly grant JONES' Motion to Dismiss the first
 9
      through sixth claims against him in his individual capacity without leave to amend.
10
      IV.   THE SEVENTH CLAIM F'OR VIOLATION OF                             IINRIJH      CIVI
11
            RIGHTS A CT FAILS TO STATE                    CLAIM UPON WHICH RE,LIEF'
t2
            MAY BE GRAI{TED.
13
            Plaintifß' seventh claim for violation of under Unruh Civil Rights Act fails to state
l4
      sufficient facts to state a claim against defendants herein.
15
            A.      Plaintiffs have not Pleaded Intentional Discrimination.
I6
            "[A] plaintiff seeking to establish a case under the Unruh Act must plead           and prove
t7
      intentional discrimination in public accommodations in violation of the terms of the Act."
18
      Harris v. Capital Growth Investors XIV, 52 Cal.3d II42, II49 (1991), emphasis added. In
r9
      the context of the Unruh Act, intentional discrimination means "'willful, affirmative
20                                                                 th
      misconduçt."' Koebke v. Bernardo Heights Country Club,26 CaI. 824, S53 (2005).
2I
      Plaintiffs do not plead any intentional discrimination aside from stating, in conclusory
22
      fashion, "Defendants, and each of them, adopted, applied, enforced or otherwise carried out
23
      a policy of discrimination by rejecting Plaintifß' vendor application on the basis of
24
      Plaintifß' religious expression on their website." (FAC T 120). Moreover, inasmuch as the
25
      entire FAC is uncertain because no facts are stated regarding plaintifß' religion and
26
      perceived religion, plaintiffs also fail to allege this necessary element for non-ADA Unruh
27
      Act claims.   See, Munson v.   Del Taco, Inc.,46 Cal.4th 661,668 (2009).
28

                                                      5
                                                                            Case No.: 2:20-cv -0033 I -ODW-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 6 of 9 Page ID #:239



 I
            B.      No Unreasonable. Arbitrary or Invidious Discrimination is Pleaded.
 2
            "[T]he objective of the Act is to prohibit businesses from engaging in unreasonable,
 a
 J
      arbitrary or invidious discrimination." Howe v. Bank of America N.A., I79 Cal.App.4th
 4
      1443, 1450 (2009). "Thus, certain types           of   discrimination have been denominated
 5
      "reasonable" and, therefore, not arbitrary." (Id.,intemal quotations and citations omitted.)
 6
      "fC]omplying with legal requirements" is one such business interest justiffing distinctions
 7
      among its customers. Harris,52 Cal.3d at 1163.
 8
            Assuming arguendo that plaintiffs could somehow plead              an act of        religious
 9
      discrimination by defendants, even the issues speculatively raised in the FAC (the Creator
10
      inspiring artistic vision) implicate key Constitutional provisions germane to public schools:
l1
      the Establishment Clause and the No Preference Clause. As a California U.S. District Court
t2
      explained:
13
            "The Court has been particularly vigilant in monitoring compliance with the
T4
            Establishment Clause in elementary and secondary schools." Edwards,482
15
            U.S. at 583-84. Courts "recognize that minors' beliefs and actions are often
T6
            more vulnerable to outside influenee." Freedom From Religion Found., Inc.
l7
            v. Chino Valley Unified Sch. Díst. Bd. of Educ.,896 F.3d 1 132, Il44 (9th Cir.
18
            2018) (citing Lee   v. Weísman,505 U.S. 577,         593-94 (1991)). "Because
t9
            children's 'experience is limited,' their 'beliefs consequently are the function
20
            of environment as much as of free and voluntary choice."' Id. at 1145-56 ....
2I
      Citízens v. Quality Education San Diego v. Barrera,333 F.Supp.3d 1003, 1033 (S.D. Cal.
22
      201S). Moreover, the No Preference Clause of the California Constitution, which has no
23
      counterpart   in the federal Constitution, is interpreted more expansively               than     the
24
      Establishment Clause in cases where govemment approval of religion is at stake.                  See,
25
      Americøn Family Ass'n, Inc. v. City and County of San Francisco,277 F.3d           III4,ll23     (9th
26
      Cir.2002); Sønds v. Morongo Unified School Dist.,53 Cal.3d 863, 883 (1991) ffindingthat
27
      when the government sponsors prayers at public school ceremonies             it   appears   to   take
28
      positions on religious questions and independently violates the "no preference" clause].
                                                    6
                                                                          Case No. : 2:20-cv -00331 -ODW-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 7 of 9 Page ID #:240



 1
            Inspire Charter Schools is a public charter school that receives public funding. Were
 2
      OPF to become an approved vendor for Inspire Charter Schools, the compensation OPF
 J
      would receive through Inspire would likewise constitute public funding. Because the alleged
 4
      conduct by Defendants relates to the proscription of religious instruction, plaintiffs simply
 5
      cannot circumnavigate the No Preference and Establishment Clauses.
 6
            That being said, this Court need not apply the Lemo,rz Test or engage in additional First
 7
      Amendment analysis      to   determine whether giving public funding             to OPF for         student
 8
      instruction violates the No Preference or Establishment Clauses. Assuming the truth of
 9
      plaintifß' allegations, a refusal to approve public funding for the instruction of Creator given
10
      artistic endeavors is not arbitrary by any means, but rather a reasonable policy in furtherance
11
      of a school's interest in complying with the No Preference and Establishment Clauses, and
t2
      therefore not prohibited by the Act.
13
            As the California Supreme Court has noted:
t4
            "LJnruh Act issues have often been decided as questions of law on demurrer
15
            or summary judgment when the policy or practice of a business establishment
I6
            is valid on its face because it bears a reasonable relation to commercial
t7
            objectives appropriate to an enterprise serving the public."
18
      Harris,52 CaI.3d at 1165. Here, the alleged discrimination against what appears to be a
T9
      religious based instructional provider for minor children in public schools bears a reasonable,
20
      if not mandatory, relation to the school's enterprise.        See also,   Harris, 52 CaI.3d at 1166
2t
      [The determination of a reasonable commercial objective should not "involve the courts of
22
      this state in a multitude of microeconomic decisions that we are ill equipped to make."]
23
             C.    Plaintiffs are not Clientso Patrons or Customers receiving Goods,
24
             Services or Facilities.
25
             Plaintiffs do not assert that they   are a   "client, patron, or customer" receiving "goods,
26
      services or facilities" furnished by defendants. See Alcorn v. Anbro Eng'g,                Inc.,2    CaI.3d
27
       493,500 (1970). Instead, plaintiffs allege that they applied to become an approved vendor,
28
      i.e. seller of services, so that students may use their allocated instructional funds for art
                                                          7
                                                                                 Case No. : 2:20 -cv -0033 1 -ODW-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 8 of 9 Page ID #:241



 I
      instruction courses with OPF. (FAC      f   31). Plaintiffs do not allege that defendants would
 2
      have furnished them with any goods, services or facilities. See Payne v. Anaheim Mem'1,30
 a
 J
      Cal.Rptr.3d 230,245 (2005) [finding Section 51 applicable wher¡ inter alia, hospital
 4
      provided physician with facilities to treat patientsl. Rather, the FAC alleges that plaintiffs
 5
      wished to provide students with services, i.e., art lessons, paid for with public school dollars
 6
      from Inspire. (FAC   1Ì   31).
 7
             D.     Ptaintiffs Fail to State a Claim under Civil Code section 51.5.
 8
             "[T]he analysis under Civil Code section 51.5 is the same     as the analysis . . . set     forth
 9
      for fCivil Code section 51]." Semler v. General Electríc Capital Corp., 127 CaLRptr.3d
10
      794,812 (2011), emphasis added; see Jackson v. Superior Court, 36 Cal.Rptr.2d 207,209
11
      &   n.3 ; Roth v. Rhodes, 30 Cal.Rptr.2d    706,709 lanalyzing classifications in Sections 51.5
t2
      in the same way as classifications under Section 51 are analyzedl. Thus, for the same reasons
13
      plaintifß fail to state a claim under Section 51, plaintiffs also fail to state a claim under
t4
      Section 51.5.
15
             E.     Plaintiffs Fail to State a Claim under Civil Code section 52.1.
t6
             In order to establish a cause of action for violation of the Bane Act under Civil Code
l7
      section 52.1, plaintifß must establish that: (1) defendants made threats of violence against
18
      them causing them to believe that    if they exercised their right   defendants would commit
l9
      violence against them, or (2) defendants acted violently against them to prevent them from
20
      for exercising their rights or to retaliate against them for exercising her rights. CACI Civil
2I
      Jury Instruction No. 3066, Spring 2019 Edition. See also, Cabesuela v. Browning-Ferris
22
      Industries, 68 Cal.App.4th 101, 111 (1988) fto state a cause of action under the Bane Act
23
      there must first be violence or intimidation by threat of violence].
24
             Here, there is no allegation of any threat of violence or violence against plaintiffs by
25
      defendants within the meaning     of Civil Code section 52.1. Plaintifß have only plead a
26
      conclusory allegation of an attempt by defendants to coerce them into altering their website.
27
      (FAC Íl I2l). In short, the facts of the FAC as plead make it clear that defendants did not
28

                                                       8
                                                                             Case No. : 2:20-cv -0033 I -ODW-JC
     Case 2:20-cv-00331-ODW-JC Document 30-1 Filed 03/13/20 Page 9 of 9 Page ID #:242



 I
      threaten plaintiffs to keep them from applying to become a vendor as envisioned by the
 2
      Bane Act.
 a
 J
            Consequently, the Court may properly grant defendants' Motion to Dismiss the
 4
      seventh claim in its entirety.
 5
      V.    CON       IISION.
 6
            For the reasons set forth above, plaintiffs have failed to properly allege any claim
 7
      upon which relief may be granted in the Complaint as to JONES in his individual capacity
 8
      or as to PROVENANCE. The Court may properly grant this Motion to Dismiss without
 9
      leave to amend.
10
      Dated: March    13,2020            DECLUES, BURKETT & THOMPSON' APC
11

t2
                                         BY   s/Jennifer K. Bernekins
13                                            PFTRICIA A. LYNCFI
                                              JENNIFER K. BERNEKING
t4                                            Attornevs for Defendants. PROVENANCE, a
                                              Califorríia non-profit publiô benefit corporation,
15                                            erroneously sueT and^served as Inspire- Charter
                                              Schools, añ¿ CRI-EB JONES
I6
t7
18

t9
20

2I
22

23

24

25

26

27

28

                                                   9
                                                                        Case No          l.ODV/-JC
